DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, and 16 were previously canceled.
Claims 1, 5, 8, 12, 15, and 19 are amended.
Claims 1, 8, and 15 are independent claims.
This Action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al., US Pub. No. 20020116404 (herein after as “Cha”) in view of Mueller et al., US Pub. No. 20150178305 (hereinafter as “Mueller”) and TARASUK-LEVIN et al., US Pub. No. 20150039838 (hereinafter as “Tarasuk-Levin”) and further in view of Schreter, US Patent No. 8572130 (herein after as “Schreter”), and Purohit et al., US Pub. No. 20170315878 (hereinafter as “Purohit”).
Regarding claim 1, Cha teaches a computer-implemented method comprising:
loading, as part of a backup process of an in-memory database, a plurality of pages from backup media in physical persistence into an in-memory data container (fig. 13 at elements 1301-1303 and 1307, backup disks 1…m as interpreted as the backup media in physical persistent layer: the read records=pages from 1307 loading to the Main Memory Database=in-memory database system through backup loader 1302, see further in fig. 15 as loading pages from backup disk 1505 to Main Memory Database, wherein the main memory database is interpreted as an in-memory data container, and wherein the backup disk(s) is interpreted as the backup media; and additional details in par. [0054] such that read the backup page(s) from the backup disk and load/write to the main memory database, fig. 15; and par. [0034] e.g., “database pages” and “a database consists of multiple pages of a fixed size, with each page having many slots” which are stored in the main memory of the database).

Cha does not explicitly teach the limitations: “monitoring, while at least some of the plurality of pages from the backup media are being loaded into the in-memory data container, memory available for other database operations in the database; and in-memory data container into the physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level of memory space;” “reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the in-memory data container when the monitored available memory is above a second pre-defined level of memory space; deleting the in-memory data container upon completion of the backup process;” and the in-memory data container with “a fixed size entry”
In the same field of endeavor (i.e., data processing and archiving), Mueller teaches: 
monitoring, while at least some of the plurality of pages from the backup media are being loaded into the in-memory data container, memory available for other database operations in the database (fig. 6 at elements 650 – disk storage, 645 - main memory, and 640 -the in-memory column-store database; and par. [0008] disclosed the loading dictionary as interpreted as pages from the data stored in storage (e.g., disk storage) with the backups as interpreted as the backup media into the “in-memory column-store database 640” as interpreted as the in-memory data container, while loading, the system tracks=monitors the disturbances that affect the amount of free memory, see par. [0258] “… The compressed dictionary data is loaded into memory, which affects the amount of free memory. The system (1060) also tracks disturbances that affect the amount of free memory...”, where the “selecting a dictionary compression variant for each of one or more columns” implements the other database operations in the in-memory database 640 of fig. 6 and fig. 7 at element 710 and par. [0002], e.g., “organizing, create, update, capture, analyze and otherwise manage the data in the database” is interpreted as the database operations in the database as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).
***Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s figure 6, and specification at pars [0003]: “…a plurality of pages are loaded into an in-memory data container forming part of an in-memory database as part of a backup process. Memory available for other database operations in the database are monitored. When the monitored available memory is below a pre-defined level, at least a portion of the pages loaded into the data container are flushed into physical persistence,” and [0075]. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Mueller would have provided Cha with the above indicated limitation to monitor (e.g., tracks) the memory available (e.g., free memory) for other db operations efficiently while the loading data (e.g., compressed dictionary data) into the main memory 645 of the in-memory database 640 (Mueller: figs. 6-9, pars. [0002, 8, 19 and 258]).

Cha and Mueller do not explicitly teach the limitations: “flushing, prior to completion of the backup process, at least a portion of the pages loaded into the data container into physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level of memory space;” “reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the in-memory data container when the monitored available memory is above a second pre-defined level of memory space; deleting the in-memory data container upon completion of the backup process.”
In the same field of endeavor (i.e., data processing), Tarasuk-Levin teaches:
flushing, prior to completion of the backup process, at least a portion of the pages loaded into the in-memory data container into physical persistence when the monitored available memory is below a first pre-defined level of memory space (fig. 4 at element 402 – “… available machine memory is below a predetermined threshold”, which is interpreted “pre-defined level” of memory space, and pars. [0058] e.g., “detects that host machine memory availability has reached a predetermined threshold”, and [0061], e.g., “the host determines that available host machine memory is below a predetermined threshold”. ***Examiner’s notes:  the limitation is defined/shown/disclosed in the Applicant’s Drawings (see Fig. 6 at element 630), and spec. at par. [0075]). 
reloading, as part of the backup process of the in-memory database, the at least a portion of the pages flushed into the physical persistence to the data container when the monitored available memory is above a second pre-defined level of memory space. (fig. 5 at element 506 – “determine that available machine memory is above predetermined threshold=pre-defined level, and 510 wherein cache is interpreted as data container as broadest reasonable interpretation (see MPEP 2111), and see par. [0027] for disclosure of “when the host determines that available host machine memory is above a predetermined threshold, the host prefetches pages from disk and writes the pages into the host prefetch cache” (i.e., loading/reloading pages from a disk into memory when available memory is above a predetermined threshold/level of memory space). ****Examiner’s notes: the amended limitations are disclosed/defined in the Applicant’s spec. at pars. [0004] and [0074]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Tarasuk-Levin would have provided Cha, and Mueller with the above amended limitations to efficiently perform loading=write, and re-loading=write back/rewrite based on the low/upper levels for quickly storing data to improve the performance of the physical/flash memory storage system.

Cha, Mueller, and Tarasuk-Levin do not explicitly teach the limitations: “as part of a resource container shrink that is triggered;” “deleting the in-memory data container upon completion of the backup process;” and “a fixed size entry”.
In the same field of endeavor, Shreter teaches: “as part of a resource container shrink that is triggered” (see col. 5, lines 11-12: disclosed the “resource queue” as interpreted as the resource container shrink that is triggered when the resource’s reference as count reaches zero as interpreted as the pre-defined level, see further in “the lowest level” =below the pre-defined level, see further lines 64-67: “…to reduce the utilization of the cache to a particular percentage of its total capacity, or to deallocate at least a particular percentage or number of bits…the received command may comprise an instruction to shrink the total cache size by a particular percentage or a particular amount”, and col. 6, lines 11-23: wherein the “deallocate” is interpreted as flushing the resource=page from cached to physical persistent memory/storage, see col. 6, lines 62-67), and “deleting the in-memory data container upon completion of the backup process.” (col. 1, lines 36-39 “If a command is received to free a particular amount of cache space, …, and deallocated” inherited the “deleting the data container” as known by a skill artisan; col. 4, lines 56-62 “The modified converter pages are flushed to data volume 132 at the end of a savepoint, particular after all modified data pages are written to data volume 132… of datastore 130” inherited to upon the backup process technique as known by a skill artisan, col. 7, lines 7-11 “…if such a resource was modified in the cache, it is first flushed to persistent storage prior to removal…” wherein the cache resource(s) (see further in fig. 2, elements 120, 122 and 124) is broadly interpreted as the data container)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided Cha, Mueller, and Tarasuk-Levin with the above limitations to perform flushing data pages between cache and datastore in the in memory database system to reduce/save the storage space.

Cha teaches the database consists multiple pages of a fixed size, with each page having many slots (Cha: par. [0034]). However, Cha, Mueller, Tarasuk-Levin, and Shreter do not explicit teach that the in-memory data container with “a fixed size entry” (as disclosed in the Applicant’s specification, par. [0073]).
a fixed size entry” (see par. [0064] that each of metadata pages contains multiple volume metadata entries and “each volume metadata entry 600 has a fixed size, e.g., 12 bytes, such that a predetermined number of entries may be packed into each metadata page 720”, wherein the volume is interpreted as the container as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Purohit would have provided Cha, Mueller, Tarasuk-Levin, and Shreter with the above amended feature to perform packing the fixed size entry into the metadata pages for mapping data (e.g., offset, length, etc.) to storage address efficiently (Purohit: pars. [0064-66]).

Regarding claim 3, the combination of Tarasuk-Levin and Shreter teach: 
wherein the first pre-defined level is equal to the second pre-defined level (Tarasuk-Levin: fig.3B at element 308 – “detect that available host machine memory has reached a predetermined threshold” which is implemented to the setting thresholds including “is equal” thresholds; fig. 4, element 402, and fig. 5 at element 506; and Shreter: col. 1, line 29 “a desired level”; col. 4, lines 44-45 “reaches a threshold amount”, col. 7, lines 61-67 and col. 8, lines 1-21 which are interpreted as pre-defined level as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation)
Regarding claim 4, the combination of Tarasuk-Levin and Shreter teach: 
pre-defined level is lower than the second pre-defined level (Tarasuk-Levin: fig.3B at element 308 – “detect that available host machine memory has reached a predetermined threshold” which is implemented to the setting thresholds including “is equal” thresholds; fig. 4, element 402, and fig. 5 at element 506; and Shreter: col. 1, line 29 “a desired level”; col. 4, lines 44-45 “reaches a threshold amount”, col. 7, lines 61-67 and col. 8, lines 1-21 which are interpreted as pre-defined level as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).

Regarding claim 5, Mueller teaches: wherein the monitoring comprises: 
determining whether an amount of memory required by a subsequent database operation requires more memory than currently available in the in-memory data container (see fig. 10 wherein the “desired amount of free memory” 1005 is interpreted as the amount of memory required by a subsequent database operation, see par. [0002], and wherein the “actual amount of free memory 1065” is interpreted as the current available in the data container in the in-memory database; and pars. [0019, 253, and 258]). 

Regarding claim 6, Turasuk-Levin teaches: 
wherein the first pre-defined level is greater than the required amount of memory (fig. 5 at element 506 – “determine that available machine memory is above predetermined threshold=pre-defined level, and 510 wherein cache is interpreted as data container as broadest reasonable interpretation (see MPEP 2111), and see par. [0027] for disclosure of “when the host determines that available host machine memory is above a predetermined threshold, the host prefetches pages from disk and writes the pages into the host prefetch cache” (i.e., loading/reloading pages from a disk into memory when available memory is above a predetermined threshold/level of memory space).

Regarding claim 7, the combination of Mueller and Shreter teach: 
wherein the in-memory data container further comprises data required to implement one or more database operations (Mueller: fig. 6 and par. [0008], e.g., in-memory database having containers, wherein the “containers” in memory comprises object=data required to implement the database operation(s), e.g., storing, creating, extending, dropping, loading, etc., par. [0002] as known by a skilled artisan; and Shreter: col. 1, lines 23-29; col. 3, lines 15-67 disclosed the data required to implement one or more database operations as known by a skilled artisan (one having ordinary skill in the art)).

Regarding claim 15, the claim is rejected in the same analysis of the above claim 1.  Furthermore, Cha, Mueller, Tarasuk-Levin and Purohit do not explicitly teach the limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.”
In the same field of endeavor, Shreter teaches limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.” (Shreter: see fig. 3 as such “oldest” “older than” associated to least recently used the data pages stored in storages; col. 1, lines 12-40 disclosed the data pages in the resource queue stored in cache of the in-memory database system, and “data pages are deallocated from cache”, wherein the “deallocated”  is interpreted as flush as broadest reasonable interpretation (see MPEP 2111 – Claim Interpretation), col. 3, lines 52-57 “in-memory datastore” and “a page”, col. 5, lines 11-12: disclosed the resource queue as interpreted as the resource container shrink that is iterating over the resources=pages in the data container store in cache=in-memory, see further lines 64-67: “…the received command may comprise an instruction to shrink the total cache size by a particular percentage or a particular amount”, and col. 6, lines 11-23: wherein the “deallocate” is interpreted as flushing the resource=page from cached to physical persistent memory/storage, see col. 6, lines 24-30, e.g., “flow again”=iterating during deallocating resource=page) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided Cha, Mueller, Tarasuk-Levin and Purohit with the above amended limitation to perform flushing data of pages from low to higher storage tier to reduce/save the storage space.
Claims 8, 10-14, 17-20 are rejected in the same analysis of above claims 1, 3-7; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicant's arguments, filed on 12/01/2021 with respect to the “pre-defined level of memory space” and the in-memory data container with “a fixed size entry” independent claim 1 (same as to claims 
 The Examiner has full latitude to interpret limitation(s) of each claim in the broadest reasonable sense. See MPEP 2111 – Claim Interpretation: "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation). In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169